United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3571
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Fred Ahlemeier, III                      *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 3, 1998

                                   Filed: November 20, 1998
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       This matter is before the court pursuant to Federal Rule of Appellate Procedure
9(a), the district court having ordered pretrial detention in this criminal case.

       This sixty-year-old lifetime resident of St. Louis has no criminal history. He is
now charged with one count of possession–not manufacture–of child pornography. He
also possessed an unusual and disturbing, but perhaps legal, collection of weapons,
explosives and related material. To date, his having this collection has not resulted in
additional criminal charges.
       Under the facts as we understand them from the papers, affidavits and other
portions of the record on appeal, including a transcript of the district court proceeding,
we believe that further pretrial detention is not warranted.

       It may well be, however, that conditions of release designed to ensure the
defendant's appearance at trial and to protect the safety of other persons and the
community as a whole may be in order. Accordingly, we remand this case to the
district court to consider such conditions in conjunction with an order releasing
Ahlemeier from detention pending appeal.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-